In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-959V
                                      Filed: August 21, 2015
                                           Unpublished

****************************
AMY LEE DILLSON,                       *
                                       *
                   Petitioner,         *     Damages Decision Based on Proffer;
                                       *     Influenza; Shoulder Injury (“SIRVA”)
                                       *     Special Processing Unit (“SPU”)
SECRETARY OF HEALTH                    *
AND HUMAN SERVICES,                    *
                                       *
                   Respondent.         *
                                       *
****************************
Danny Ray Ellis, Massey & Associates, P.C., Chattanooga, TN, for petitioner.
Alexis Babcock, U.S. Department of Justice, Washington, DC for respondent.

                                DECISION AWARDING DAMAGES1

Vowell, Chief Special Master:

      On October 8, 2014, Amy Dillson filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered a shoulder injury
caused by an October 10, 2012 influenza vaccination. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On May 21, 2015, I issued a ruling on entitlement, finding petitioner entitled to
compensation for her shoulder injury which respondent conceded was a shoulder injury
related to vaccine administration (“SIRVA”). On August 21, 2015, respondent filed a




1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
proffer on award of compensation [“Proffer”] indicating petitioner should be awarded
$70,000.00 for actual and projected pain and suffering.3 Proffer at 1.

      Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $70,000.00 in the form of a check payable to petitioner, Amy
Dillson. This amount represents compensation for all damages that would be available
under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.4

                                          s/Denise K. Vowell
                                          Denise K. Vowell
                                          Chief Special Master




3
 I note that the proffer is mis-captioned to the extent that it refers to “Amy Dillson” rather than “Amy Lee
Dillson” as above.
4
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
            Case 1:14-vv-00959-UNJ Document 31 Filed 08/21/15 Page 1 of 2



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

__________________________________________
                                          )
AMY DILLSON,                              )
                                          )
                  Petitioner,             )
                                          )                 No. 14-959
v.                                        )                 Chief Special Master Vowell
                                          )
SECRETARY OF HEALTH AND                   )
HUMAN SERVICES,                           )
                                          )
                  Respondent.             )
__________________________________________)

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       For the purposes of this proffer, the term “vaccine-related” is as described in

Respondent’s Rule 4(c) Report filed on May 25, 2015.

       A.       Pain and Suffering

       Respondent proffers that petitioner should be awarded $70,000.00 in actual and projected

pain and suffering. This amount reflects that the award for projected pain and suffering has been

reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       B.       Past Unreimbursable Expenses

       Petitioner has not submitted documentation for unreimbursed expenses in this case, and

thus respondent proffers that petitioner should not be awarded any amount for unreimbursed

expenses. Petitioner agrees.

       C.       Lost Wages

       The parties agree that based upon the evidence of record, petitioner’s vaccine-related

injury has not impaired her earning capacity. Therefore, respondent proffers that petitioner
         Case 1:14-vv-00959-UNJ Document 31 Filed 08/21/15 Page 2 of 2



should be awarded no lost future earnings as provided under the Vaccine Act, 42 U.S.C. § 300aa-

15(a)(3)(A). Petitioner agrees.

II.    Form of the Award

        The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $70,000.00 in the form of a check payable to petitioner.


                                           Respectfully submitted,

                                           BENJAMIN C. MIZER
                                           Principal Deputy Assistant Attorney General

                                           RUPA BHATTACHARYYA
                                           Director
                                           Torts Branch, Civil Division

                                           VINCENT J. MATANOSKI
                                           Deputy Director
                                           Tort Branch, Civil Division

                                           MICHAEL P. MILMOE
                                           Senior Trial Counsel
                                           Torts Branch, Civil Division

                                           s/ Alexis B. Babcock
                                           ALEXIS B. BABCOCK
                                           Senior Trial Attorney
                                           Torts Branch, Civil Division
                                           U.S. Department of Justice
                                           P.O. Box 146
                                           Benjamin Franklin Station
                                           Washington, D.C. 20044-0146
Dated: August 21, 2015                     Telephone: (202) 616-7678




                                              -2-